          Case 2:20-cv-00056-NIQA Document 12 Filed 11/02/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
DERRELL SAVAGE                                        :             CIVIL ACTION
         Petitioner                                   :
                                                      :             NO. 20-0056
        v.                                            :
                                                      :
KEVIN RANSOM, et al.                                  :
          Respondents                                 :

                                               ORDER

        AND NOW, this 2nd day of November 2020, upon consideration of the petition for writ of

habeas corpus (“Petition”) filed by Derrell Savage (“Petitioner”) pursuant to 28 U.S.C. § 2254,

[ECF 1], Respondents’ response in opposition, [ECF 7], the state court record, the Report and

Recommendation (“R&R”) submitted by the Honorable Marilyn Heffley, United States Magistrate

Judge (“the Magistrate Judge”), which recommended the Petition be denied, [ECF 8], and

Petitioner’s objections to the R&R, [ECF 10], and after conducting a de novo review of the

objections, it is hereby ORDERED that:

        1.       The Report and Recommendation is APPROVED and ADOPTED;
        2.       The objections to the R&R are without merit and OVERRULED;1


1
         Petitioner was convicted by a jury of first-degree murder and criminal conspiracy and was,
subsequently, sentenced to concurrent terms of life imprisonment without the possibility of parole and
twenty to forty years’ imprisonment. In his timely, counseled habeas corpus Petition, Petitioner challenges
his conviction and sentence arguing that his trial counsel’s assistance was ineffective when he (1) failed to
call Petitioner’s father as a witness at the pretrial suppression hearing for the purpose of establishing that
Petitioner had not voluntarily presented himself to homicide detectives, and (2) failed to again pursue
suppression at trial upon hearing the officer’s trial testimony of his arrest. Petitioner further argues that
although the Pennsylvania courts correctly identified Strickland v. Washington, 466 U.S. 668 (1984), as the
controlling law for an ineffective assistance of counsel claim, the state courts’ application of the Strickland
standard was unreasonable. In the R&R, the Magistrate Judge addressed and rejected each of Petitioner’s
aforementioned arguments, finding that trial counsel was not ineffective and that the Pennsylvania courts
reasonably applied Strickland.

         In his objections to the R&R, Petitioner argues that the Magistrate Judge erred in concluding (1)
that his ineffectiveness of counsel claims lacked merit and (2) the Pennsylvania courts reasonably applied
          Case 2:20-cv-00056-NIQA Document 12 Filed 11/02/20 Page 2 of 3




Strickland. Petitioner again argues that but for his trial counsel’s error, Petitioner would have presented
testimony establishing that his confession resulted from a false arrest, and that his confession would have
been suppressed, thus, creating a reasonable probability that the outcome of his trial would have been
different. Essentially, Petitioner contends that both the Pennsylvania courts and the Magistrate Judge
“conflated the burden of establishing a reasonable probability with the burden of absolute certainty,” [ECF
10 at 6], “relitigated [the] motion to suppress with the inappropriate effects of hindsight” in concluding that
the motion to suppress would have been denied, [id. at 7], and “neglected to consider how the entirety of
the suppression hearing and trial would have likely changed had trial counsel been effective and presented
[Petitioner’s father’s] testimony.” [Id. at 8]. With the exception of including the Magistrate Judge in the
fray, these arguments are largely duplicative of the arguments Petitioner presented in his Petition,
arguments that the Magistrate Judge considered and rejected.

        When timely objections to an R&R are filed, a court must conduct a de novo review of the contested
portions of the R&R. See Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989) (citing 28 U.S.C. §
636(b)(1)(C)); Goney v. Clark, 749 F.2d 5, 6-7 (3d Cir. 1984). In conducting its de novo review, a court
may accept, reject, or modify, in whole or in part, the factual findings or legal conclusions of the magistrate
judge. 28 U.S.C. § 636(b)(1). Although the review is de novo, the statute permits the court to rely on the
recommendations of the magistrate judge to the extent it deems proper. United States v. Raddatz, 447 U.S.
667, 675-76 (1980); Goney, 749 F.2d at 7.

         Here, this Court finds that the Magistrate Judge correctly concluded that Petitioner’s ineffectiveness
arguments are without merit. This Court has reviewed the pertinent portions of the record de novo, agrees
with the Magistrate Judge’s analysis and conclusions, and finds that no error was committed by the
Magistrate Judge. Accordingly, Petitioner’s objections are overruled and the R&R is adopted and approved
in its entirety.

          Nevertheless, when evaluating the effectiveness of trial counsel on habeas review, the court must
apply the familiar two-prong inquiry articulated in Strickland. 466 U.S. 668. To sustain a claim for
ineffective assistance of counsel, a petitioner must show that trial counsel’s performance was objectively
deficient and that this deficient performance prejudiced the defense. Id. at 687. Prejudice is defined as a
“showing that counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial whose result
is reliable.” Id.; see also Frey v. Fulcomer, 974 F.2d 348, 358 (3d Cir. 1992) (“a petitioner must
demonstrate a reasonable probability that, but for the unprofessional errors, the result would have been
different.”). If the court finds no prejudice to the defense, the analysis “would be at an end.” Marshall v.
Hendricks, 307 F.3d 36, 107 (3d Cir. 2002). As set forth in Strickland, “judicial scrutiny of a counsel’s
performance must be highly deferential” and “every effort [must] be made to eliminate the distorting effects
of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct
from counsel’s perspective at the time.” Strickland, 466 U.S. at 689. To succeed, “a defendant must
overcome the ‘presumption that, under the circumstances, the challenged action might be considered sound
trial strategy.’” Bell v. Cone, 535 U.S. 685, 698 (2002) (quoting Strickland, 466 U.S. at 689).

          As noted in the R&R, the Magistrate Judge found that the Pennsylvania courts properly considered
the impact that Petitioner’s father’s testimony would have had on the proceeding. The courts reasonably
concluded that, where Strickland’s prejudice prong was not satisfied, there was no reasonable probability
of a different outcome at Petitioner’s trial because (1) even if his father’s testimony established that the
arrest was illegal, the resulting confession would not necessarily have been suppressed under Brown v.
Illinois, 422 U.S. 590, 602 (1975), [ECF 8 at 14-15], and (2) even if his confession was suppressed, the jury
also relied on the testimony of three witnesses, not solely on his own confession, to convict him. [Id. at
16]. Further, the need to “eliminate the distorting effects of hindsight” under Strickland refers to the need



                                                       2
          Case 2:20-cv-00056-NIQA Document 12 Filed 11/02/20 Page 3 of 3




        3.      Petitioner’s petition for a writ of habeas corpus is DENIED; and
        4.      No probable cause exists to issue a certificate of appealability.2


The Clerk of Court is directed to mark this matter CLOSED.



                                                  BY THE COURT:


                                                  /s/ Nitza I. Quiñones Alejandro
                                                  NITZA I. QUIÑONES ALEJANDRO
                                                  Judge, United States District Court




to “evaluate [counsel’s] conduct from counsel’s perspective at the time,” not to the court’s need to analyze
the merits of the underlying motion to suppress. 466 U.S. at 669; see also Kimmelman v. Morrison, 477
U.S. 365, 375 (1986). The Magistrate Judge found that trial counsel appeared to have made a reasonable,
strategic decision not to call Petitioner’s father in order to further a theory of the case that emphasized
Defendant’s cooperation with the police. As noted above, this Court reviewed the pertinent portions of the
record de novo and concludes that the Magistrate Judge did not err in the analysis of Petitioner’s claims.
Accordingly, Petitioner’s objections are overruled, and the R&R is adopted and approved in its entirety.
2
         A district court may issue a certificate of appealability only upon “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c). A petitioner must “demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional claims debatable or wrong.” Slack v.
McDaniel, 529 U.S. 473, 484 (2000); Lambert v. Blackwell, 387 F.3d 210, 230 (3d Cir. 2004). For the
reasons set forth, this Court concludes that there is no probable cause to issue such a certificate because
Petitioner has not made a substantial showing of the denial of any constitutional right, nor has Petitioner
demonstrated that reasonable jurists would find this Court’s assessment “debatable or wrong.” Slack, 529
U.S. at 484. Accordingly, there is no basis for the issuance of a certificate of appealability.


                                                     3
